FILED
                             NOT FOR PUBLICATION                             FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WILFREDO MARIEL RAMOS-                            No. 10-71800
TEJADA,
                                                  Agency No. A097-879-512
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Petitioner Wilfredo Mariel Ramos-Tejada, a native and citizen of

Guatemala, petitions pro se for review of a Board of Immigration Appeals order

dismissing his appeal from an immigration judge’s denial of his application for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Ramos-Tejada failed to show exceptional and extremely unusual hardship to his

U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey,

552 F.3d 975, 979 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   10-71800